Citation Nr: 0702103	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Validity of overpayment of Chapter 30 Education benefits in 
the amount of $649.83.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from June 1977 to July 1997.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2004 letter determination by the Muskogee, 
Oklahoma, Regional Office (RO).  This case was previously 
before the Board in January 2006.


FINDING OF FACT

In correspondence received by VA in May 2006 the veteran 
indicated that he concurred with the RO's resolution of the 
matter on appeal; there is no question of law or fact 
remaining before the Board in that matter.


CONCLUSION OF LAW

The veteran having withdrawn his Substantive Appeal as to the 
matter on appeal, the Board has no further jurisdiction in 
the matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the veteran's expression of intent to withdraw his 
appeal, discussion of fulfillment of VA's duties to notify 
and assist under the Veterans Claims Assistance Act of 2000 
(VCAA) is not necessary.

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In correspondence (dated February 7, 2006) received by VA in 
May 2006 the veteran indicated that he concurred with the 
RO's resolution of the matter on appeal.  As such, there 
remains no allegation of error of fact or law for appellate 
consideration; the Board has no further jurisdiction, and the 
issue must be dismissed without prejudice.


ORDER

The appeal concerning validity of overpayment of Chapter 30 
Education benefits in the amount of $649.83 is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


